Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “one or more melt channels” and “the melt channels” which is indefinite because it is not clear if the scope of “the melt channels” is plural channels only OR is one or more channels.  Claim 1 recites “the centre axis” and “the melt” which lack antecedent basis clarity.  Claim 1 recites “an axial distributor” and “a plate distributor” which lack antecedent basis clarity because it is unclear if such distributors refer to the previously mentioned “distributors” or to new ones.  Claim 1 recites “an annular element” which lacks antecedent basis clarity because it is unclear if such annular element refers to the previously mentioned “annular elements” or to new ones.  The Examiner suggests the following amendments:
1. (Currently Amended) A die head for the production of multilayer tubular film made from thermoplastic polymers comprising one or more melt feeders, one or more melt channels arranged concentrically around a centre axis of the die head with distributors, whereby the one or more melt one or more melt channels discharge, wherein at least one distributor of the distributors is an axial distributor and at least one distributor of the distributors is a plate distributor, whereby the plate distributor is located in an annular element of the annular elements of the axial distributor upstream of where a melt merges into the ring-shaped die.
	Claim 2 recites “wherein the plate distributor has one or more distributor plates with melt channels located in between” which is indefinite and unclear.  If there is only one distributor plate, how can a single distributor plate have melt channels in between?  If there are only two distributor plates, how can melt channels (PLURAL) be located between only two distributor plates?  As understood from the specification, two distributor plates will define a single melt channel, and at least three distributor plates are needed to define melt channels (PLURAL, 2 melt channels would be defined between three plates).
Claim 3 recites “plate distributors” and “different melt channels” which lack antecedent basis clarity because it is unclear if they refer to the previously mentioned ones or to new ones.  The Examiner suggests the following amendments:
3. (Currently Amended) The die head of Claim 1, wherein the die head is equipped with plate distributors of the at least one distributor which are located at different melt channels of the one or more melt channels.
Claim 4 recites “plate distributors” and “the same melt channel” which lack antecedent basis clarity because it is unclear if they refer to the previously mentioned ones or to new ones.  The Examiner suggests the following amendments:
4. (Currently Amended) The die head of Claim 1, wherein the die head is equipped with plate distributors of the at least one distributor which are located at the same melt channel of the one or more melt channel either on top of or opposite each other.

5. (Currently Amended) The die head of Claim 1, wherein the die head is equipped with plate distributors of the at least one distributor and axial distributors of the at least one distributor which are located at the same melt channel of the one or more melt channel.
Claim 6 recites “plate distributor” which lacks antecedent basis clarity because it is unclear if it refers to the previously mentioned one or to a new one.  The Examiner suggests the following amendments:
6. (Currently Amended) The die head of Claim 1, wherein the annular element with the plate distributor is designed in a modular way to comprise a base annular element, a plate distributor stack and a mounting ring.
	Claim 7 recites “can be” which is indefinite because it is not clear if the claim recitations thereafter are being positively claimed.  Claim 7 recites “a plate distributor” which lacks antecedent basis clarity because it is unclear if it refers to the previously mentioned one or to a new one.  The Examiner suggests the following amendments:
7. (Currently Amended) The die head of Claim 1, wherein the die head is retrofitted with a plate distributor of the at least one distributor.
	Note that even with the above amendments claim 7 is still unclear because it refers to a process of making the die head, whereas claim 7 is an apparatus claim.  If claim 1 already includes a plate distributor, what apparatus limitations does retrofitting such plate distributor add to apparatus claim 7?
	Claim 8 recites “the merging”, “the plate distributor channels” and “the melt channel” lack antecedent basis clarity.  The Examiner suggests the following amendments:
of the plate distributor into the one or more melt channels takes place at an acute angle. 
	Claim 9 recites “wherein the axial or plate distributor of the outside melt channels is located at the inside wall of the housing and/or at the outside wall of the mandrel” which is replete with antecedent basis clarity issues and is incorrect.  As understood from the specification [0043], there is only one outside channel which makes the outside molten tube layer made by a distributor located in the inside wall of the housing.  The outside melt channel cannot be located at the outside wall of the mandrel.  The Examiner suggests the following amendments:
9. (Currently Amended) The die head of Claim 1, wherein the axial or plate distributor of an outside melt channel of the one or more melt channels is located at an inside wall of a housing 
Claim 10 is replete with antecedent basis clarity issues.  Claim 10 recites “can be” which is indefinite because it is not clear if the claim recitations thereafter are being positively claimed.  The Examiner suggests the following amendments:
10. (Currently Amended) The die head of Claim 1, wherein a layer thickness distribution in the tubular film is set as a function of distributor.
Claim 11 is replete with antecedent basis clarity issues.  The Examiner suggests the following amendments:
11. (Currently Amended) The die head of Claim 10, wherein the pressure drops are set across distributor and the plate distributor.
Claim 12 is replete with antecedent basis clarity issues.  The Examiner suggests the following amendments:
a predistributor, in a feed line from the predistributor to of the respective axial and plate distributors, a distribution geometry and/or 
Note that even with the above amendments claim 12 is still unclear because it cannot be understood what adaptation is taking place.
Claim 13 recites “the multilayer film tube” which lacks antecedent basis.  The Examiner suggests the following amendments:
13. (Currently Amended) A method for production of multilayer tubular film made from thermoplastic polymers in a blown film line, the method comprising forming at least one of the layers of the multilayer tubular film 
Claim 14 recites “the plate distributors” and “the die head” which lacks antecedent basis.  The Examiner suggests the following amendments:
14. (Currently Amended) The method of Claim 13, wherein a die head are operated in parallel mode.
Claim 15 recites “the plate distributors” and “the die head” which lacks antecedent basis.  The Examiner suggests the following amendments:
15. (Currently Amended) The method of Claim 13, wherein a die head are operated in series mode.
Claim 16 recites “the plate distributors” and “the die head” which lacks antecedent basis.  The Examiner suggests the following amendments:
16. (Currently Amended) The method of Claim 13, wherein a die head are operated in a combination of parallel and series mode.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 7 recites “wherein the die head can be retrofitted with a plate distributor” which does not further limit the apparatus of claim 1.  Whether a die head is originally built with a plate distributor or retrofitted with a plate distributor, there is no further apparatus limitation as the apparatus claim still just require a plate distributor.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rivett et al. (US 2011/0229722).
(Claim 1) Rivett et al. (US 2011/0229722) discloses a die head 12 (figs. 7-9) for the production of multilayer tubular film made from thermoplastic polymers [0091]-[0092] comprising one or more melt feeders 18a, 18b, 82, one or more melt channels 42, 62 arranged concentrically around a centre axis of the die head (fig. 2) with distributors, whereby the one or more melt channels 42, 62 are delimited by annular elements (76, 30, 78, 46) and a ring-shaped die 44 into which the one or more melt channels discharge, wherein at least one distributor of the distributors is an axial distributor (76, 30, 78, 46) and at least one distributor of the distributors is a plate distributor 32a, 32b, 32c, whereby the plate distributor 32a, 32b, 32c is located in an annular element 76, 30 of the annular elements of the axial distributor upstream of where a melt merges into the ring-shaped die 144 (fig. 2; plates 32a, 32b, 32c are in a recess in the annular element 76,30);
(Claim 2) wherein the plate distributor has one or more distributor plates 32a, 32b, 32c with melt channels 40 located in between.
	(Claim 3) wherein the die head is equipped with plate distributors which are located at different melt channels (fig. 2; plate distributor 32a, 32b, 32c is located at melt channel 42, and plate distributor 48a-48n is located at melt channel 62);

(Claim 5) wherein the die head is equipped with plate distributors 32a, 32b, 32c, 32d, 32e and axial distributors 30, 46 which are located at the same melt channel 42 (fig. 2);
(Claim 6) wherein the annular element 76, 30 with plate distributor 32a, 32b, 32c is designed in a modular way to comprise a base annular element 30, a plate distributor stack 32a, 32b, 32c and a mounting ring 76 (fig. 2);
	(Claim 7) wherein the die head can be retrofitted with a plate distributor [0112]-[0113];
	(Claim 8) wherein the merging of the melt from the plate distributor channels of plate distributor 48a-48n into the melt channel 42 takes place at an acute angle at gap 64 (fig. 2); and
	(Claim 9) wherein the axial distributor 78, 48o or plate distributor 48a-48n of the outside melt channels 62 is located at the inside wall of the housing (defined by 78 and 48a-48o) and/or at the outside wall of the mandrel (axial distributor 46 of the outside melt channel 62 is located at the outside wall of mandrel 46).
	(Claim 13) Rivett et al. (US 2011/0229722) discloses a method for production of multilayer tubular film made from thermoplastic polymers in a blown film line ([fig. 2; [0091]-[0093]), the method comprising forming at least one of the layers of the multilayer film tube from one or several layers in an axial distributor (passages 42, 62 delimited by elements 76, 30, 78, 46 in fig. 2)  and one or more layers in a plate distributor (32a, 32b, 32c), whereby the plate distributor (32a, 32b, 32c) discharges its melt into the axial distributor 42, 30 ([0095]-[0134]);
(Claim 14) wherein the plate distributors in the die head 12 are operated in parallel mode (fig. 2; plate distributor 32a, 32b, 32c at melt channel 42 and plate distributor 48a-48n at melt channel 62 are operated in parallel mode);

(Claim 16) wherein the plate distributors in the die head 12 are operated in a combination of parallel and series mode (fig. 2; plate distributor 32a, 32b, 32c and plate distributor 32e, 32d are operated in series mode at melt channel 42, and plate distributor 48a-48n at melt channel 62 is operated in parallel mode to those plate distributors); and
(Claim 17) wherein the axial distributor (passages 42, 62 delimited by elements 76, 30, 78, 46 in fig. 2) and the plate distributor 32a, 32b, 32c are located in a die head 12 (fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rivett et al. (US 2011/0229722) in view of Yanagida et al. (US 2009/0104465) and Blizard et al. (US 6,169,122).
Rivett et al. (US 2011/0229722) disclose the die head substantially as claimed, as mentioned above, except for the limitations of claims 10-12.
Yanagida et al. (US 2009/0104465) disclose an extrusion die, wherein a film thickness distribution of a film is set (controlled) as a function of the pressure drops in the die [0072].
Blizard et al. (US 6,169,122) discloses an extrusion die, wherein pressure drop depends upon the geometry of the die (i.e. of the passageways which define distributors for the die) including dimensions of the die passageways, the shape of the passageways, the lengths of the passageways, and the thickness of the passageways.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the die head of Rivett et al. (US 2011/0229722) wherein the layer thickness distribution in the tubular film can be set as a function of the pressure drops in the axial distributor and the plate distributors because it is known to control a film thickness as a function of the pressure drops in the die, as disclosed by Yanagida et al. (US 2009/0104465) and because it is known that pressure drops in dies depend on the geometry of the die passageways (i.e., die distributors), as disclosed by Blizard et al. (US 6,169,122).
	As to claim 11, Blizard et al. (US 6,169,122) disclose that pressure drops depend upon the geometry of the die passageways (die distributors), and thus it would have been further obvious that the pressure drops are set across the cross-sections (geometry) in the axial distributors and the plate distributor.
	As to claim 12, Rivett et al. (US 2011/0229722) further discloses predistributors (flow passageways supplied from the one or more melt feeders 18a, 18b, 82 (fig. 2)), feed lines (flow passageway portions that directly feed the axial and radial distribution channels of the respective axial .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Mavridis (US 5,716,650) discloses a method and die head including axial and plate distributors.  Farrel (US 3,809,515) discloses a method and die head including axial and plate distributors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061.  The examiner can normally be reached on M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744